McAdam, J.
The- action was to recover damages for injuries sustained on March 22, 1891, by the plaintiff, a girl fifteen years of age, while working upon an ironing machine in the defendants’ handkerchief factory. ■ i ,'
*664The justice found on evidence which authorized the finding that the plaintiff was employed as a stenciller., at $2.50 per week, arid that her duties were to mark boxes with a stamp, and get boxes- for the girls who folded the handkerchiefs; that .after working two or three weeks in the factory the plaintiff, on the day in question, was directed by the forewoman, who had charge of the factory and control over the plaintiff therein, to feed the machine; that while in the act of placing handkerchiefs in the machine the plaintiff’s right hand was caught between two. rollers, in consequence of which it was badly injured; that the injury necessitated her removal to a hospital where she received treatment for about three weeks; and that she was disabled from working for about eleven weeks.The machine was operated by steam, and could not be stopped until the engineer was called from below.
Ho fault is found with the amount of the recovery, which was $250-—a sum exceedingly moderate —and the only question is as to the defendants’ responsibility for the injury.
The ground of recovery was that the plaintiff, -an .inexperienced person, was called away from the particular branch of service in which she was employed, at the command of the defendants’’ forewoman in charge of their factory, without warning or instruction, and put to work upon -a machine which, although one of a kind in common use in factories, was dangerous to operatives who did not understand it and had not been previously instructed in its use.
The plaintiff testified that she had never worked on the machine, except once, and then only for a few minutes; that she had also on another occasion worked around it in picking tip the handkerchiefs after they came out ironed, but. did not operate the machiné and did not know how to feed it; that no one warned her of the dangers of the machine, explained to her its different parts, or instructed her in its use; and that she did not know of its dangers, or that her hands were likely to be caught between the rollers if she operated it — all of which must have been known to the forewoman when she directed the plaintiff to feed the machine. • The justice on sufficient evidence found these facts in favor of the plaintiff, and, we think, they sustain- the recovery had.
It was- riot contended at the trial that the plaintiff erred in obeying the command of the forewoman, or that the latter was to be regarded -as a coworker with the plaintiff. See Sciolina v. Erie, Preserving Co., 7 App. Div. 417; Henry v. Brady, 9 Daly, 142; *665Sheehan v. R. R. Co., 91 N. Y. 332. The specific objections to the plaintiff’s recovery as stated in the motion to dismiss were that there was no proof of negligence on the part of the defendants, or of the absence of contributory negligence on the part of the plaintiff, and these are the only propositions we are called upon to examine. Kafka v. Levensohn, 18 Misc. Rep. 202.
In Railroad Co. v. Fort, 17 Wall. 553, a case in which a boy of sixteen years was injured by machinery, Davis, J., says in reference to the rule that an employee takes upon himself all the risks of the employment: “ This presumption cannot arise where the risk is not within the contract of service, and the servant had no reason to believe he would have to encounter it. If it were otherwise principals would be released from all obligations to make reparation to an employee in a subordinate position for anyinjury caused by the wrongful conduct of the person placed over him, whether they were fellow-servants in the same common service or not. Such a doctrine would be subversive of all just ideas of the obligations arising out of the contract of service, and withdraw all protection from the subordinate employees.”
In Hickey v. Taaffe, 105 N. Y., at p. 36, the court said: “There is no doubt that in putting a person of immature years at work upon machinery which in some aspects may be termed dangerous, an employer is bound to give the employee such instructions as will cause him to fully understand and appreciate the difficulties and dangers of his position, and the necessity there is for the exercise of care and caution; merely going through the form of giving instructions, even if such form included everything requisite to a proper discharge of his duties by such employee if understood, would not be sufficient. In placing a person of this description at work upon dangerous machinery, such person must understand, in fact, its dangerous character and be able to appreciate such dangers and the consequences of a want of care, before the master will have discharged his whole duty to such an employee.”
The same general principle is stated in Wood on Master and Servant (2d ed., § 350), as follows: “In the case of young children, a mere warning to the child is not the measure of the master’s duty, he must instruct him as to the methods of worldng with and about it, and it is negligence per se for him to put such a person at work with or in the vicinity of dangerous machinery, or subject him to any extraordinary hazard, until he has been *666properly made to understand the method of using it, as well as the' hazards incident to its use.” To. the same effect see Thall v. Carnie, 5 N. Y. Supp. 244; New Albany Forge M. v. Cooper, 30 N. E. Repr. 294; Healey v. Hart Bagging Co., 39 N. Y. St. Repr. 123, and Murphy v. Mairs, 19 Week. Dig. 492.
The master having neglected this duty of instruction was guilty of negligence; and we cannot hold' as matter of. law that the danger in this instance was so obvious and patent that the plaintiff, considering her age, was bound, in the absence of warning or instructions, to observe and appreciate the danger, and was, therefore, guilty of contributory negligence -in failing to discover it. That question on the evidence was one of fact for the justice; he ■found for the plaintiff thereon, and we are not required to disregard his finding. Healey v. Hart Bagging Co., supra; McDermott v. R. R. Co., 38 N. Y. St. Repr. 33; Miller v. Coykendall, 20 Week. Dig. 299.
The ground upon which the liability is fixed makes the cases relied on by the defendants inapplicable, and the fact whether the machine was defectively constructed or in good order immaterial.
The judgment must be affirmed, with costs.
Daly, P. J., and Bischoff, J., concur.
Judgment affirmed, with costs.